Case 7:17-cv-08484-VB Document 92 Filed 01/28/20 Page 1 of 4

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

---- x

ELSA CHAVEZ, individually only, and

CARLO ESCAMILLA, on behalf of himself, Civil Action No.7:17-cv-8484 (VB)

individually,

and also on behalf of all others similarly-

situated, STIPULATION AND
==PROPOSED-PROTECTIVE ORDER

Plaintiffs, 7 Ney KOLO FH | 2

 

¥.

MORANO LANDSCAPE GARDEN DESIGNS,
LTD., and ROSINA MORANO SAGLIOCCO,

individually,

Defendants.

 

WHEREAS, the Parties having agreed to the following terms of confidentiality, and the
Court having found that good cause exists for the issuance of an appropriately tailored
confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it is hereby

ORDERED that the following restrictions and procedures shall apply to the information and
documents exchanged by the parties in connection with the pre-trial phase of this action:

1, Counsel for any party may designate any document or information, in whole or in
part, as confidential if counsel determines, in good faith, that such designation is necessary to protect
the interests of the client in information that is proprietary, a trade secret or otherwise sensitive non-
public information. Information and documents designated by a party as confidential will be
stamped “CONFIDENTIAL.”

2. The Confidential Information disclosed will be held and used by the person
receiving such information solely for use in connection with the action.

3. In the event a party challenges another party’s designation of confidentiality, counsel
shall make a good faith effort to resolve the dispute, and in the absence of a resolution, the
challenging party may seek resolution by the Court. Nothing in this Protective Order constitutes an
admission by any party that Confidential Information disclosed in this case is relevant or admissible.
Each party reserves the right to object to the use or admissibility of the Confidential Information.

4, The parties should meet and confer if any production requires a designation of “For
Attorneys’ or Experts’ Eyes Only.” All other documents designated as “CONFIDENTIAL” shall

not be disclosed to any person, except:

 
Case 7:17-cv-08484-VB Document 92 Filed 01/28/20 Page 3 of 4

9, Pursuant to Federal Rule of Evidence 502, the production of privileged or work-
product protected documents or communications, electronically stored information (“ESI”) or
information, whether inadvertent or otherwise, shall not constitute a waiver of the privilege or
protection from discovery in this case or in any other federal or state proceeding. This Order shail
be interpreted to provide the maximum protection allowed by Federal Rule of
Evidence 502(d). Nothing contained herein is intended to or shall serve to limit a party’s right to
conduct a review of documents, ES] or information (including metadata) for relevance,
responsiveness and/or segregation of privileged and/or protected information before production.

10. Notwithstanding the designation of information as “Confidential” in discovery,
there is no presumption that such information shall be filed with the Court under seal. The parties
shall follow the Court’s procedures for requests for filing under seal.

1i. At the conclusion of litigation, Confidential Information and any copies thereof shall
be promptly (and in no event later than 30 days after entry of final judgment no longer subject to
further appeal) returned to the producing party or certified as destroyed, except that the parties’
counsel shall be permitted to retain their working files on the condition that those files will remain
protected.

12. Nothing herein shall preclude the parties from disclosing material designated to be
Confidential Information if otherwise required by law or pursuant to a valid subpoena.

—>

2
SO STIPULATED AND AGREED.

Dated: White Plains, New York
(| BO OOo

   
   
 

 

 

 

~ LEISAM. SMITH
United States aE

> 13, “thus Osclos
Sor AY Sudor Me

ol S sO) ; OPA ate eched

 

 

 
MICROFILM

OCT-1a-2061 11:41

e
I

“300

OCT - 5 2001

CLERK SDNY

a ett ut

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee ee ee i ee

IN THE MATTER OF RETENTION OF
SEALED DOCUMENTS IN CIVIL CASES :

eS Se Se ee ee eee ee eee eee

 

for the filing of information under seal shail include the

‘Following provision:

"Sealed records which have been filed with the clerk shall
be removed by the party submitting them (1) within ninety
(90) days after a final decision is rendered if no appeal is

taken, or (2) if an appeal is taken, within thirty (30) days

after final disposition of the appeal. Parties failing to

comply with this order shall be notified by the clerk that,
should they fail to remove the sealed records within thirty
(30) days, the clerk may dispose of then. "

This order will be self-executing, in that the Clerk

will treat all protective orders that direct the sealing of

documents in civil cases as. if they contain the above provision.

   

Dated: New York, New York . Mukasey}
‘ October 5, 2001 U.S. District Judge

TOTAL P.@1
